PER CURIAM.
This is an appeal by Appellant, Williams-McWilliams Industries, Inc., from a final decree adverse to it.
We have carefully examined the voluminous testimony, and the law presented by the briefs filed herein.
The courts of this State have consistently held that where the record reveals competent, substantial evidence to support the trial judge’s ruling, and there has been no showing of a misapprehension of the legal effect of the evidence as a whole, that the trial judge’s findings of fact and conclusions of law will not be interfered with by this Court.
Affirmed.
SHANNON, Acting C. J., HOBSON, J., and SILVERTOOTH, LYNN N., Associate Judge, concur.